Citation Nr: 1648251	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  06-37 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for status post-surgical closure of ventricular septal defect.

2.  Entitlement to service connection for a heart attack, to include as secondary to ventricular septal defect.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for emphysema, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in October 2010.

In August 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

A December 1988 rating decision denied the claim of entitlement to service connection for status post-surgical closure of ventricular septal defect.  The Veteran did not file a timely substantive appeal, and no new and material evidence was submitted to VA within the appeal period.

Importantly, however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c) (2016).  

In this case, in 2015 and 2016 the Veteran's service treatment records were located and associated with the electronic claims files.  These service records were not previously of record and are pertinent to the claims for service connection.  Accordingly, VA will reconsider the claims, rather than requiring submission of any new and material evidence.  38 C.F.R. § 3.156(c)(1), (2).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is necessary for further development of the issues.  Initially, the Board notes that the Veteran testified that he had additional time served in the National Guard, but this service has not been verified.  Therefore, on remand the AOJ should verify the Veteran's periods of service, to include any time served in the National Guard, and obtain any outstanding treatment records from any period of service in the National Guard.   

The Veteran was issued a Statement of the Case in connection with his claims in August 2006, and he timely perfected his appeal in December 2006.  Thereafter, additional medical records relevant to the claims were added to the record, including service treatment records submitted by the Veteran.  The Board notes that these records were submitted without a waiver of AOJ review.  

Section 501 of the Honoring America's Veterans and caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amends 38 U.S.C.A. § 7105 (West 2014) by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e), if the claimant or claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran requests AOJ consideration.  In this case, the Veteran submitted his substantive appeal in December 2006.  Therefore, the evidence must be reviewed by the AOJ.  



Ventricular Septal Defect and Heart Attack

The Board notes that the Veteran's VA examination for his ventricular septal defect was in 1988.  The VA examiner noted that the Veteran had a congenital heart defect, and the RO found that the Veteran's disabilities pre-existed service.  At the time of the VA examination the VA examiner did not have the Veteran's entrance and separation examinations.  Partial copies of the Veteran's entrance examination and report of medical history are now of record.  The VA examiner also did not address whether the Veteran's cardiac disability may have been aggravated by active duty service.  Therefore, on remand the RO should schedule another VA examination for the Veteran to consider the updated treatment records, including the Veteran's entrance examination, and to address the theory of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran asserted that he had a heart attack that was secondary to his ventricular septal defect, and he filed his claim in March 2005.  As the Veteran has claimed that his heart attack was secondary to his ventricular septal defect, the Board finds that these issues are inextricably intertwined and that therefore this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.)

Emphysema

The Veteran underwent VA examination in connection with his service connection claim for emphysema in October 2005.  At the time the VA examiner opined that it was less likely as not that the Veteran's emphysema was caused by or result of asbestos exposure while active duty, to than to tobacco abuse lifelong.  The rationale for the opinion was stated "record".  The Board finds that this opinion does not contain sufficient rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board notes that the Veteran's service treatment records show that he sought treatment for a cough and respiratory infections in service, which were not addressed in the opinion.  Moreover, the Board finds that in the Veteran's notice of disagreement he asserted that his emphysema was secondary to his ventricular septal defect, which was not addressed in the VA opinion.  Therefore, on remand the RO should schedule the Veteran for an additional VA examination to consider the Veteran's service treatment records showing respiratory illness in service and to address the theory of secondary service connection.  Barr, 21 Vet. App. at 311.

The Veteran testified to receiving private treatment for his cough and emphysema, but no private treatment records were added to the record after the Board hearing.  On remand, with the Veteran's assistance, the AOJ should identify and associate with the record any private treatment records for the Veteran's respiratory disability.  

Bilateral Hearing Loss

The Veteran was denied entitlement to service connection for bilateral hearing loss as there was no evidence in the service treatment records of a hearing loss deficit, and there was nothing to suggest that the Veteran's hearing loss disability manifested within one year of service.

The record does not show that the Veteran underwent a VA examination in connection with his claim for entitlement to service connection for bilateral hearing loss.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here the record demonstrates that the Veteran had a military occupational specialty of noise and vibration specialist, and he testified at the hearing that he worked in the engine room while the engines were engaged.  He also asserts hearing loss began during service.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any bilateral hearing loss is etiologically related to active duty.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit any additional service treatment records he may have in his possession.  

2. Verify the Veteran's periods of service.  Request and obtain complete service personnel records and separation documents pertaining to the Veteran from the appropriate agency.  Verify all periods of active duty and National Guard service, and obtain any relevant treatment records from any period of National Guard service.  

3.  With the Veteran's assistance, obtain and associate with the record any private treatment records for the Veteran's emphysema. All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

4.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's ventricular septal defect.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should address the inquiries below. 

The Board recognizes the inherent difficulty of addressing medical issues in a legal setting.  The questions below, while numerous, are meant to illicit responses to the legal questions which must be answered to properly address the Veteran's claim.  The Board appreciates the examiner's patience in attempting to address all applicable questions.  

a) Was the Veteran's ventricular septal defect acquired or congenital?  If congenital, was it a disease or defect?  (Note: A disease is capable of improvement or deterioration, while a defect is static.)

b) If the Veteran's ventricular septal defect was a congenital DISEASE, the VA examiner should render a medical opinion as to whether the congenital disease clearly and unmistakably pre-existed service and was clearly and unmistakably not permanently worsened during service.

c) If there was permanent worsening of the ventricular septal defect (as a congenital disease) during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease?

d) If the Veteran's ventricular septal defect was a congenital DEFECT, the VA examiner should render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability.

e) If the Veteran's ventricular septal defect was an acquired (non-congenital) disorder, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's ventricular septal defect existed prior to the period of active duty service beginning in November 1979.

f) If it is the opinion that the Veteran's ventricular septal defect was acquired and did pre-exist service, was the ventricular septal defect clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by the Veteran's active duty?

In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

g) If it is the VA examiner's opinion either that there is not clear and unmistakable evidence that the ventricular septal defect preexisted service or that there is no clear and unmistakable evidence that ventricular septal defect was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the ventricular septal defect is directly related to service.  In this case, the VA examiner is requested to the following opinion:

Is it as likely as not (a 50 percent or greater probability) that the Veteran's ventricular septal defect began during service or is etiologically related to any incident of active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

5.  Schedule the Veteran for another VA examination to determine the current nature and etiology of the Veteran's emphysema.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that emphysema began in service, was caused by service, or is otherwise related to service.  

Additionally, if the examiner does not find that emphysema is directly related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that emphysema was caused or aggravated by the Veteran's ventricular septal defect.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and etiology of any hearing loss.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has hearing loss that began in service, was caused by service, or is otherwise related to service.  

A complete rationale should be provided for any opinion or conclusion expressed.

7.  Thereafter, re-adjudicate the claims.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


